IN THE SUPREME COURT OF NORTH CAROLINA

                                              2022-NCSC-49

                                                No. 141A21

                                            Filed 6 May 2022

     IN THE MATTER OF: B.R.L.




           Appeal pursuant to N.C.G.S. § 7B-1001(a1)(1) (2019) from an order entered on

     18 February 2021 by Judge J.H. Corpening, II, in District Court, New Hanover

     County. This matter was calendared for argument in the Supreme Court on

     18 March 2022 but determined on the record and briefs without oral argument

     pursuant to Rule 30(f) of the North Carolina Rules of Appellate Procedure.


           Jane R. Thompson for petitioner-appellee New Hanover County Department of
           Social Services.

           Battle, Winslow, Scott & Wiley, P.A., by M. Greg Crumpler, for appellee
           Guardian ad Litem.

           Sydney Batch for respondent-appellant mother.


           BARRINGER, Justice.

¶1         Respondent appeals from an order terminating her parental rights to her

     minor child B.R.L. (Brian).1 After careful consideration, we affirm the trial court’s

     order terminating respondent’s parental rights.




           1    A pseudonym is used in this opinion to protect the juvenile’s identity and for ease of
     reading.
                                               IN RE B.R.L.

                                               2022-NCSC-49

                                            Opinion of the Court



                           I.   Factual and Procedural Background

¶2         On 14 August 2018, the New Hanover County Department of Social Services

     (DSS) filed a petition alleging Brian to be a neglected juvenile. Since January 2018,

     DSS had been working with Brian’s family regarding issues of domestic violence,

     substance abuse, mental health, stability, parenting, employment, and medical care

     for Brian. DSS alleged that respondent stabbed Brian’s father2 during a domestic

     violence altercation, both parents admitted to a history of heroin use and current

     alcohol use, and respondent was unemployed.

¶3         On 28 November 2018, Brian was adjudicated a neglected juvenile. To achieve

     reunification, the trial court ordered respondent to complete a substance abuse

     assessment and comply with all recommendations, submit to random drug screens,

     complete a comprehensive clinical assessment (CCA) and comply with all

     recommendations, complete a parenting education program and demonstrate learned

     skills during interactions with Brian, obtain and maintain safe and stable housing,

     complete the Reproductive Life Planning Education class, and complete a Domestic

     Violence Offender Program (DVOP).

¶4         For the first year of her case, respondent did not participate in her case plan.

     After a permanency planning hearing on 25 July 2019, the trial court found that

     respondent had failed to complete any portion of her case plan, failed to maintain



           2   Brian’s father is not a party to this appeal.
                                             IN RE B.R.L.

                                             2022-NCSC-49

                                       Opinion of the Court



     contact with DSS and the guardian ad litem, and failed to appear for three requested

     drug screens. The trial court set the permanent plan as adoption with a concurrent

     plan of reunification. On 24 September 2019, DSS petitioned to terminate

     respondent’s parental rights to Brian on the grounds of neglect, pursuant to N.C.G.S.

     § 7B-1111(a)(1), and willfully leaving Brian in foster care for more than twelve

     months without making reasonable progress under the circumstances in correcting

     the conditions that led to Brian’s removal, pursuant to N.C.G.S. § 7B-1111(a)(2). After

     the termination-of-parental-rights hearing, the trial court adjudicated that both

     grounds for termination alleged by DSS existed. The trial court then concluded it was

     in Brian’s best interests that respondent’s parental rights be terminated and

     terminated respondent’s parental rights.

                                       II.     Analysis

     A. Standard of Review

¶5         The North Carolina Juvenile Code sets out a two-step process for termination

     of parental rights: an adjudicatory stage and a dispositional stage. N.C.G.S. §§ 7B-

     1109 to -1110 (2021). At the adjudicatory stage, the trial court takes evidence, finds

     facts, and adjudicates the existence or nonexistence of the grounds for termination

     set forth in N.C.G.S. § 7B-1111. N.C.G.S. § 7B-1109(e). If the trial court adjudicates

     that one or more grounds for termination exist, the trial court then proceeds to the
                                           IN RE B.R.L.

                                          2022-NCSC-49

                                        Opinion of the Court



     dispositional stage where it determines whether terminating the parent’s rights is in

     the juvenile’s best interests. N.C.G.S. § 7B-1110(a).

¶6         Appellate courts review the adjudication to determine whether the findings of

     fact are supported by clear, cogent, and convincing evidence and whether the findings

     of fact support the conclusions of law. In re E.H.P., 372 N.C. 388, 392 (2019). In doing

     so, we limit our review to “only those findings necessary to support the trial court’s

     determination that grounds existed to terminate respondent’s parental rights.” In re

     T.N.H., 372 N.C. 403, 407 (2019). “A trial court’s finding of fact that is supported by

     clear, cogent, and convincing evidence is deemed conclusive even if the record

     contains evidence that would support a contrary finding.” In re B.O.A., 372 N.C. 372,

     379 (2019). Further, “[f]indings of fact not challenged by respondent are deemed

     supported by competent evidence and are binding on appeal.” In re T.N.H., 372 N.C.

     at 407. We review the trial court’s conclusions of law de novo. In re C.B.C., 373 N.C.

     16, 19 (2019).

     B. Adjudication of Neglect

¶7         The trial court concluded that grounds existed to terminate respondent’s

     parental rights to Brian for neglect pursuant to N.C.G.S. § 7B-1111(a)(1). The

     Juvenile Code authorizes the trial court to terminate parental rights if “[t]he parent

     has abused or neglected the juvenile” as defined in N.C.G.S. § 7B-101. N.C.G.S. § 7B-

     1111(a)(1) (2021). A neglected juvenile is defined, in pertinent part for this matter, as
                                             IN RE B.R.L.

                                            2022-NCSC-49

                                          Opinion of the Court



       a juvenile “whose parent . . . [d]oes not provide proper care, supervision, or discipline

       . . . [or c]reates or allows to be created a living environment that is injurious to the

       juvenile’s welfare.” N.C.G.S. § 7B-101(15) (2021).

¶8           “[E]vidence of neglect by a parent prior to losing custody of a child—including

       an adjudication of such neglect—is admissible in subsequent proceedings to

       terminate parental rights.” In re Ballard, 311 N.C. 708, 715 (1984). “The trial court

       must also consider any evidence of changed conditions in light of the evidence of prior

       neglect and the probability of a repetition of neglect.” Id. “The determinative factors

       must be the best interests of the child and the fitness of the parent to care for the

       child at the time of the termination proceeding.” Id. (emphasis omitted).

¶9           On appeal, respondent does not challenge the trial court’s finding of past

       neglect but does challenge portions of findings of fact 52, 78, and 80 along with the

       trial court’s determination that there was a probability of repetition of neglect. Below,

       we address only those challenges that are necessary to support the trial court’s

       adjudication that neglect existed as a ground for termination. Since a single ground

       for termination is sufficient, we need not address respondent’s challenges to the other

       ground adjudicated by the trial court.

¶ 10         Respondent challenges the portion of finding of fact 78 that states she was not

       capable of parenting Brian as of the date of her testimony at the termination hearing

       on 21 September 2020. However, this finding was supported by clear, cogent, and
                                             IN RE B.R.L.

                                            2022-NCSC-49

                                          Opinion of the Court



       convincing evidence. At the termination hearing, respondent’s therapist testified that

       respondent was not capable of parenting as she could only parent for a day or two.

       Further, the therapist testified that it would take about six months of consistent

       therapy before respondent would be able to parent Brian, and if respondent fell into

       her old habits at any point during that time, the entire six-month period would need

       to restart. Additionally, respondent does not challenge finding of fact 118 that in early

       September 2020, she herself admitted to her social worker that she was not ready to

       parent Brian. Thus, finding of fact 78 is supported by clear, cogent, and convincing

       evidence.

¶ 11         While respondent also challenges the trial court’s determination that there

       was a likelihood of future neglect, that determination was clearly supported by

       numerous unchallenged findings as well as finding of fact 78. If a respondent cannot

       parent at the time of the termination hearing, then there is a substantial likelihood

       of future neglect because the respondent lacks the fitness to care for the juvenile at

       the time of the termination hearing. See In re Ballard, 311 N.C. at 715. Here,

       respondent was not capable of parenting Brian at the time of the termination-of-

       parental-rights hearing. Additionally, “[a] parent’s failure to make progress in

       completing a case plan is indicative of a likelihood of future neglect.” In re M.A., 374

       N.C. 865, 870 (2020) (cleaned up). As discussed below, respondent failed to complete

       many key aspects of her case plan.
                                            IN RE B.R.L.

                                            2022-NCSC-49

                                         Opinion of the Court



¶ 12         DSS created a case plan to help respondent address the issues that led to Brian

       entering DSS custody, including domestic violence, substance abuse, mental health

       concerns, need for stability, parenting skills, and consistent medical care for Brian.

       Respondent’s case plan included but was not limited to completing a substance abuse

       assessment and following its recommendations, submitting to random drug screens,

       completing a CCA and complying with all recommendations, obtaining and

       maintaining safe and stable housing, completing a parenting education program and

       demonstrating skills learned from it during interactions with Brian, and completing

       a DVOP.

¶ 13         However, respondent did not follow the case plan and address the issues that

       led to Brian’s removal. First, respondent never successfully completed a DVOP. Nor

       did respondent obtain appropriate housing. Respondent also did not address her

       mental health needs. In addition, while respondent obtained CCAs, she did not fully

       follow the recommendations she received from them, such as completing a substance

       abuse intensive outpatient program. Respondent’s visitation with Brian was

       sporadic. Finally, respondent refused to submit to several requested drug screens and

       repeatedly tested positive for alcohol use despite respondent’s alcohol abuse being one

       of the reasons for Brian’s removal. Thus, the trial court found that the concerns that

       originally brought Brian into DSS’s care remained unaddressed. Given these

       findings, the trial court’s determination that there was a likelihood of repetition of
                                             IN RE B.R.L.

                                             2022-NCSC-49

                                         Opinion of the Court



       neglect was supported. Furthermore, because the findings detailed above are more

       than sufficient to support the determination that there was a likelihood of repetition

       of neglect, we need not address respondent’s challenges to portions of findings of fact

       52 and 80.

                                      III.    Conclusion

¶ 14         The trial court did not err when it determined that a ground existed to

       terminate respondent’s parental rights for neglect pursuant to N.C.G.S. § 7B-

       1111(a)(1). Further, respondent does not challenge the trial court’s determination

       that terminating her parental rights was in Brian’s best interests. Accordingly, we

       affirm the order terminating respondent’s parental rights.

             AFFIRMED.